Motion Granted, Memorandum Opinion filed August 2, 2018, Withdrawn,
Appeal Reinstated, and Order filed September 20, 2018.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00468-CV
                                    ____________

                   IN THE INTEREST OF K.A.P., A CHILD




                    On Appeal from the 311th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-57994

                                      ORDER

      On August 2, 2018, this court issued an opinion dismissing this appeal for
want of prosecution. On August 21, 2018, appellant filed a motion to reinstate the
appeal. The motion is granted.

      This court’s opinion filed August 2, 2018, is withdrawn, and our judgment of
that date is vacated. The appeal is ordered reinstated.
      After this court’s opinion issued, appellant notified this court that he had filed
a Statement of Inability to Afford Payment of Court Costs in the trial court. On
September 13, 2018, this court received the clerk’s record containing appellant’s
Statement of Inability to Afford Payment of Court Costs.

      The clerk’s record reflects that no contest was filed. “A party who files a
Statement of Inability to Afford Payment of Court Costs cannot be required to pay
costs except by order of the court as provided by this rule.” See Tex. R. Civ. P.
145(a). Appellant has not been ordered to pay costs pursuant to Rule 145. Therefore,
appellant is deemed indigent for purposes of the record in this appeal.

      The official court reporter for the 311th District Court is directed to file the
reporter’s record within 30 days of the date of this order.



                                   PER CURIAM

Panel consists of Justices Boyce, Christopher, and Busby.